Title: From Alexander Hamilton to Nehemiah Freeman and Joseph Elliott, 14 October 1799
From: Hamilton, Alexander
To: Freeman, Nehemiah,Elliott, Joseph


          
            Sir,
            Trenton October 14. 1799
          
          You are forthwith to march with your Company to Harpurs Ferry on the Potowmack in the State of Virginia. Your natural route will be by (Elizabeth Town New Brunshwick & Trenton in the Jerseys, Bristol) Lancaster & York Town in Pensylvania Hagers Town in Maryland at each of which places you will find a Contractor or his Agent.
          You will make your arrangements for transportation with the contractor at Reading (Ebenezer Stevens Esq.) taking with you your Tents and Baggage. On the route you will obtain supplies for from the respective Contractors. You are at liberty to vary your course route from one intermediate point to another if on inquiry you find you can thereby shorten it; keeping always in view the places of your supply.
          When arrived at Harpurs Ferry you will report your self to the Commandg Officer there who will direct you as to Quarters. The 8th. 9 & 10th. Regiments of Infantry & a batalion of Infantry Artillerists are to be hutted in the vicinity of Harpurs Ferry.
          With great considern I am Sir Yr. Obed Sr—
          
            If Capt Read should be returned you will of course communicate this letter to him as Commandg Officer.
          
          Capt Freeman Fort Jay N York
          Capt Elliot
          Parker
        